Case 3:18-cv-14949-|\/|AS-LHG Document 85 Filed 02/11/19 Page 1 of 1 Page|D: 1729

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY (Trenton)

 

WILLIAM ANDERTON and MARGIE
ANDERTON, CASE NO.: 3 : 1 8-cv-14949-MAS-LHG

Plaintiffs,
Civil Action - Asbestos Litigation

3M COMPANY, et al.,
ORDER
Defendants.

 

 

 

WHEREAS this matter having been opened to the Court by way of a letter dated
February 8, 2019 from counsel for Plaintiffs, WILLIAM ANDERTON and MARGIE

7105!1

ANDERTON, (Robert .,Lytle Esq., ,Szaferma%akm§/BM stein & Blader,, P C. appearing
for Plaintiffs) ;Aand for good caus shown; x

IT IS on this _l£_ day of February, 2019;

ORDERED that the video de bene esse deposition of Plaintiff William Anderton shall be
scheduled to be conducted on February 20, 2019; and

I'I` IS FURTHER, ORDERED that these depositions may be rescheduled thereafter, as

needed, without leave of Court.

 

 

Hon. Lois K}oodmaZVU./ym

2796934.1
2893702.1

 

